DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-12, 17-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,883,817. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the currently pending claims, which have been broadened in their scope. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-17, 20, 25 and 28 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2010/0141956 to Leitgeb et al.

In regards to claims 11-17, 20, 25 and 28, Leitgeb discloses and shows in Figure 4, a system and method for Fourier Domain OCT imaging a full field to perform a measurement, characterized in that in a heterodyne system, a heterodyne frequency shift between two beams is performed, and the frequency shift is flexibly adjustable according to measurement requirements (par. 12, 27, 49-50); 
a change of a measured physical quantity affects a phase value, and the phase value is extracted by the mathematical means of Fourier transform or wavelet transform, and then the measured physical quantity is deduced (par. 52, 60, 64-67);  
[claim 12] characterized in that the phase extraction means is a spectrum analysis, a Fourier transform method or a wavelet transform method (par. 27, 60, 64-67);  
[claim 13] characterized in that based on a double lateral electro-optical effect, a heterodyne carrier frequency technology is adopted (par. 27, 50); any movable mechanical part is avoided, and a carrier frequency electronic control in the system is adjustable (par. 27, 50); and a magnitude of the heterodyne carrier frequency is determined by a rotational angular frequency of a driving electric field (par. 27, 50); the carrier frequency is only related to a frequency of a drive power signal, so that the carrier -4-frequency from an order of 0 Hz to the G Hz is obtained, from low frequency to high frequency, to meet a measurement requirement of an object under variant conditions (par. 49-50, 52); or a frequency of an electrical field is set to make a carrier frequency produced to meet a sampling frequency of variant types of detectors (par. 49-50, 52);  
[claim 14] it is characterized in that a heterodyne carrier device is with the double lateral electro-optical effect to form a time- based full-field imaging so as to achieve a dynamic full-field imaging (par. 27, 49-50, 64, 66); 
[claim 15] characterized in that a time- series full-field laser interference signal is acquired by taking advantage of using a face array detector (par. 49); the intensity information on a time axis for each measured point is subjected to Fourier transform or wavelet transform to obtain a truncated phase, then the truncated phase is unwrapped by an unwrapping technique so as to obtain phase information of each point on the measured object as a function of time, so that a full field surface transformation of the measured object is available by computation on basis of time-series (par. 52, 60, 64-67);  
[claim 16] characterized in that this method is used for non-destructive optical inspection (par. 27, 49);
[claim 17] wherein the laser has a linearly polarized light of an outputting frequency (par. 49-50);
[claim 20] wherein said method is used for a laser which includes a polarization controller, a spatial filter, a general beam splitter, a polarizer, a telecentric imaging system and a plane mirror (par. 49-51);
[claim 25] wherein said method includes: setting a sampling frequency, a sampling time, an image format and a resolution of the CCD camera (par. 49-51);  
 [claim 28] wherein said method includes: controlling the CCD camera by a computer for sampling, and collecting a group of time series light intensity interferograms with the continuous deformation of the object; processing the time series light intensity interferograms, thus obtaining a three- dimensional data module which includes the time and spatial distribution of the continuous deformation of the measured object (par. 49-51, 64-68).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Leitgeb.
  
In regards to claims 18-19 and 26, Leitgeb differs from the limitations in that it is silent to method, [claim 18] wherein the polarization controller is a lithium niobate polarization controller;  [claim 19] wherein the laser is warmed up for 15 minutes; [claim 26] wherein said method includes: turning on a power switch to drive a lithium niobate crystal to generate a heterodyne carrier frequency.  
However, lithium niobite polarization controllers are well-known to those of ordinary skill in the art. Further, powering on and warming up optical devices and lasers are well-known, if not inherent, steps in the operation of an optical system. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Leitgeb to include the polarization controllers and system steps discussed above for the advantage of utilizing well-known optical elements and system operation steps, with a reasonable expectation of success. 

Claims 21, 23-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Leitgeb, in view of US Publication 2017/0160148 to Saeki. 

In regards to claim 21, Leitgeb differs from the limitations in that it is silent to the method, wherein said method includes: turning on the laser and adjusting the laser to make an emitted laser beam's level perpendicular to the emitted surface of the laser; after passing through the polarizer, a lithium niobate crystal controlled by a driving power source and a quarter-wave plate, -3-the laser beam is expanded by a spatial filter and divided into two beams of light by the beam splitter; one of the two beams of light irradiates on the reference material through a polarizer, and the other beam irradiates on the object also through another polarizer; next, a reference light and an object light are transmitted and reflected by another beam splitter respectively, and then transmitted through a polarizing beam later, making the reference light and the object light interfered, and an interferogram is collected by a CCD camera through an imaging system; a center of every part of the device is coaxial at the same height, and surface of a reference object and a measured object are perpendicular to the direction of the incident light.  
However, Saeki teaches and shows in Figures 1 and 8, a stress visualization device configured as a Michelson or a Mach-Zehnder interferometer system, wherein the system includes a laser light source (6), a beam splitter (10), a plurality of polarizers (18, 30), quarter waveplates (44), electro-optic modulators (28, 46) and a detector (16) (par. 33, 63-69); wherein the light within the system would traverse the optical elements as discussed above; wherein the elements of the system are coaxial (Figures 1 and 8); and the reference mirror and object are perpendicular to the incident light (Figures 1 and 8). Further, lithium niobite polarization controllers are well-known to those of ordinary skill in the art; and powering on and warming up lasers are well-known, if not inherent, steps in the operation of an optical system. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Leitgeb to include the interferometric configuration discussed above for the advantage of providing a well-known system configuration, with a reasonable expectation of success.

In regards to claim 23, Leitgeb differs from the limitations in that it is silent to the method, wherein said method includes: adjusting the quarter-wave plate and all the polarizers in the laser system, so that the two beams of the reference object and the measured object have different frequencies and their polarization's directions are perpendicular to each other, an orientation of the polarizer in front of the CCD camera is set at 45 degrees, so that two perpendicular polarized lights transmitted through this polarizer are interfered.  
However, Saeki teaches and shows in Figures 1 and 8, a stress visualization device, wherein a plurality of polarization controllers (18, 30), quarter waveplates (44) and electro-optic modulators (28, 46) are utilized and controlled to provide a variety of desired system light polarizations (par. 65-69).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Leitgeb to include the quarter waveplates and polarizers discussed above for the advantage of providing desired system light polarization characteristics, with a reasonable expectation of success. 

In regards to claims 24 and 27, Leitgeb differs from the limitations in that it is silent to  wherein the method includes putting a slight pressure on the measured object and setting the CCD camera in a continuous acquisition mode so as to observe interference fringes, and adjust an optical path to make the interference fringes clearly visible; [claim 27] wherein said method includes: providing a continuous equivalent thrust on the measured object by means of a piezoelectric ceramic to make the measured object get a continuous bending deformation. 
Hoever, Saeki teaches and shows in Figures 1 and 8, a stress visualization device, wherein a “loading device” is utilized to apply a deformation to an object under test (par. 144-145, 150). Further, piezoelectric ceramic devices are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Leitgeb to include the object loading device discussed above for the advantage of providing a desired, predetermined load to a sample under test, with a reasonable expectation of success. 
 
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886